*548ORDER *
Mary Lee Davis appeals her conviction under 21 U.S.C. § 856(a)(2) and the criminal forfeiture of her property under 21 U.S.C. § 853(a). In her appeal, and for the first time, Davis asserts that she did not voluntarily, knowingly and intelligently waive her Sixth Amendment right to a trial by jury. See United States v. Duarte-Higareda, 113 F.3d 1000, 1002 (9th Cir.1997). Because the district court has not yet considered this question, and because the parties have agreed that it would be appropriate to remand so that it may do so, we REMAND the case to the district court for whatever further action it may deem appropriate.
REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.